Citation Nr: 1219745	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-27 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for the service-connected temporomandibular joint dysfunction.  

2.  Entitlement to an effective date earlier than March 4, 2005 for the award of service connection for temporomandibular joint dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to August 1981.   

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from Regional Office (RO) rating decisions dated in September 2005, May 2006, and June 2007.  The September 2005 rating decision granted service connection for temporomandibular joint dysfunction (TMJ) and assigned a 10 percent rating from March 4, 2005.  The Veteran perfected an appeal as to the September 2005 rating decision.  The June 2007 rating decision assigned a 20 percent rating to the TMJ from March 4, 2005.  

During the pendency of the issue on appeal, the Veteran has filed multiple claims for VA compensation.  Review of the record shows that the only issues perfected for appeal at this time are the issues reflected on the title page.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to a dental disability other than TMJ due to the trauma in service, entitlement to a temporary total rating due to hospitalization and convalescence pursuant to 38 C.F.R. §§ 4.29 and 4.30, eligibility for dental care at VA based upon a 100 percent rating, service connection for facial scars and injury to facial muscles, and entitlement to reimbursement for dental expense pursuant to the Millennium Act have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the Veteran's statements dated in February 2005, November 2005, August 2006, September 2006, November 2006, and September 2011, and the representative's statement dated in November 2009.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

A May 2006 rating decision confirmed the September 2005 rating decision which granted service connection for TMJ and assigned a 10 percent rating to the TMJ from March 4, 2005.  The Veteran filed a timely Notice of Disagreement as to this rating decision in November 2006.  The Veteran disagreed with the assigned effective date of March 4, 2005, and argued that the effective date should be in 1982 or 1983 when he had surgery for the TMJ.  A June 2007 rating decision assigned a 20 percent rating to the TMJ from March 4, 2005.  In an August 2007 Form 9, the Veteran expressed disagreement with the March 4, 2005 effective date.

The issue of entitlement to an earlier effective date of service connection for TMJ remains on appeal. A Statement of the Case must be issued. See Manlicon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to an initial disability rating in excess of 20 percent for the service-connected TMJ is not inextricably intertwined with the claim of entitlement to an earlier effective date for the award of service connection for TMJ.  Two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  In this case, the Board may consider entitlement to a higher initial rating in excess of 20 percent for TMJ from March 4, 2005, since rating the service-connected TMJ for this time period has no bearing on whether an effective date earlier than March 4, 2005 is warranted for the award of service connection.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The issue of entitlement to an effective date earlier than March 4, 2005 for the award of service connection for TMJ is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From March 4, 2005, the evidence of record establishes that the service-connected TMJ disorder is manifested by pain, occasional locking, and inter-incisal motion from 25 to 35 millimeters. 


CONCLUSION OF LAW

From March 4, 2005, the criteria for an initial disability rating in excess of 20 percent for TMJ have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in March 2005, June 2005, July 2005, March 2006, prior to the initial adjudication of the claim, and in January 2007, September 2008, March 2009, May 2010, and October 2010.    

The letters notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection and an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2006, September 2008, and March 2009 letters provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  

The claim was readjudicated in the December 2009 and March 2011 Supplemental Statement of the Case, curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Courts have held that where the underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the Veteran was provided additional notice for increased rating claims in January 2007, May 2010, and October 2010.    

All relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The VA treatment records dated from 1999 to August 2011 are associated with the claims folder.  Statements from the Veteran's private dentists, Drs. R.H., M.Y., and C.G. are associated with the claims folder.  The Veteran also submitted several treatise articles and medical articles and information from the internet in support of his claim.  In November 2008 and October 2010, the Veteran indicated that he had no other information or evidence to submit in support of his claim.  There is no identified evidence that need to be addressed.  

The Veteran was afforded VA dental examinations in July 2005, June 2007, August 2009, and September 2010 in order the obtain medical evidence as to the nature and severity of the service-connected TMJ.  

Under the circumstances, there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Analysis of the Claim

The Veteran contends that he is entitled to a higher initial disability rating for the service-connected TMJ.  He also argues that he is entitled to separate ratings for the left TMJ and the right TMJ. After careful examination of the evidence in light of the law, the Board must deny the claim. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2011).  

Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905, Note.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. 

The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40. 

VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The service-connected TMJ is currently assigned a 20 percent evaluation under Diagnostic Code 9905, limited motion of the temporomandibular articulation.  38 C.F.R. § 4.150.  

The Veteran underwent VA examinations in July 2005, June 2007, August 2009, and September 2010.  The July 2005 VA examination report indicates that the Veteran reported having problems with eating and opening his jaw.  Physical examination revealed that inter-incisal range of motion was 33 mm.  There were no clicks, pops, or pain on examination.  

The June 2007 VA examination report indicates that the Veteran reported having pain when eating and pain in the TMJ and in the muscles in the face.  He reported having problems eating.  The examiner noted that the Veteran had adequate dentition of function.  Physical examination revealed inter-incisal range of motion was 25 mm.  The examiner noted that there was no bone loss secondary to the trauma in service and no other residual due to the trauma.  The examiner stated that the TMJ resulted in pain in the face and joints.  

A June 2009 VA dental clinic record indicates that the Veteran reported having pain with mastication.  His night guard was adjusted.  

An August 2009 VA examination report and an October 2009 addendum to the report indicate that inter-incisal range of motion was 27 mm.  There was no bone loss on the mandible, maxillary or hard palate.  It was noted that the Veteran had chronic bruxism and grinding of the teeth.  The examiner stated that there was some evidence of limited motion in the TMJ and the Veteran could function with the diminished opening.  

A September 2010 VA examination report indicates that the Veteran reported having pain in the TMJ with opening and chewing.  The Veteran reported grinding his teeth and he wore a mouth guard.  Physical examination revealed that inter-incisal range of motion was 30 mm.  There was no additional loss of motion with three repetitions and there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner stated that there was no bone loss to the mandible, maxilla, or hard palate.  

An October 2010 VA dental clinic treatment record indicates that the Veteran reported having easier jaw motion and he was doing better.  Inter-incisal range of motion was 35 mm.  

The evidence shows that the Veteran's inter-incisal range does not meet the criteria for a rating in excess of 20 percent under Diagnostic Code 9905.  Massey v. Brown, 7 Vet.App. 204 (1994)(holding that in the application of schedular ratings, VA must only consider the factors as enumerated in rating criteria). There is no objective evidence of inter-incisal range of motion less than 20 mm.  There is no objective evidence of inter-incisal range of motion limited to less than 25 mm even with consideration of functional loss due to pain or other symptoms.  See DeLuca, supra.  The September 2010 VA examination report indicates that there was no additional loss of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The October 2009 addendum to the VA examination report indicates that the Veteran can function with the diminished jaw opening.  

Under these circumstances, the Board must conclude that the criteria for a rating in excess of 20 percent under Diagnostic Code 9905 have not been met at any time during the appellate period.  Although the Veteran has evidence of painful motion of the TMJ, there is no objective evidence of inter-incisal range of motion less than 25 mm to include with consideration of any additional range of motion loss due to weakness, excess fatigability, incoordination, lack of endurance, or pain.  Deluca v. Brown, 8 Vet. App. 202. 

The Veteran has competently and credibly testified as to his TMJ pain.  The Court has held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

Although the Veteran's complaints of jaw pain and fatigue are clearly documented, the medical evidence of record fails to demonstrate that such has contributed to any additional limitation of inter-incisal motion such as would warrant a higher rating under the rating schedule. Massey, supra. 

The Veteran also argues that he is entitled to separate ratings for the left TMJ and the right TMJ under Diagnostic Code 9905.  Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. § 4.14 (2011); see Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative of or overlapping; the appellant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262.  

The Board finds that Diagnostic Code 9905 only provides one rating for TMJ dysfunction.  See 38 C.F.R. § 4.150, Diagnostic Code 9905 (2011).  The rating criteria in Diagnostic Code 9905 does not provide a rating for bilateral TMJ dysfunction.  The Board also finds the left TMJ and the right TMJ both affect movement of the jaw and the motion of the jaw in one manifestation.  Information from WebMD which is dated in September 2010 and was submitted by the Veteran in support of his claim indicates that "the TMJ is the hinge joint that connects the lower jaw (mandible) to the temporal bone of the skull, which is immediately in the front of the ear on each side of your head.  The joints are flexible, allowing the jaw to move smoothly up and down and side to side and enabling you to talk, chew, and yawn."  Thus, separate ratings for the right TMJ dysfunction and the left TMJ dysfunction is not permitted, since the two joints move together and dysfunction of the joints results in one symptom or manifestation which is limited motion or impairment of the jaw.     

The Board has also considered other diagnostic codes under 38 C.F.R. § 4.150.  There is, however, no objective medical evidence of loss of, nonunion, or malunion with moderate displacement of the mandible so as to warrant a higher evaluation under Diagnostic Codes 9901, 9902, 9903 or 9904.  In addition, as the medical evidence has not demonstrated impairment of the maxilla, ramus, coronoid process, or hard palate, or that the Veteran suffers from chronic osteomyelitis or osteoradionecrosis, the Board concludes that the remaining diagnostic codes under 38 C.F.R. § 4.150 also do not apply in this case. 

In summary, the Board finds that the preponderance of the evidence is against an initial disability evaluation in excess of 20 percent for the service-connected TMJ from March 3, 2005.  

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

As described above, the manifestations of the TMJ are contemplated by the schedular criteria.  No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  The TMJ symptoms, including pain and functional limitation, are described adequately by Diagnostic Code 9905.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for TMJ is denied for the entire appeal period.   


REMAND

The September 2005 rating decision granted service connection for TMJ and assigned a 10 percent rating from March 4, 2005.  The Veteran perfected an appeal as to the September 2005 rating decision.    

A May 2006 rating decision confirmed the September 2005 rating decision which granted service connection for TMJ and assigned a 10 percent rating from March 4, 2005.  The Veteran filed a timely Notice of Disagreement as to this rating decision in November 2006.  The Veteran disagreed with the assigned effective date of March 4, 2005, and argued that the effective date should be in 1982 or 1983 when he had surgery for the TMJ.  A June 2007 rating decision assigned a 20 percent rating to the TMJ from March 4, 2005.  In an August 2007 Form 9, the Veteran expressed disagreement with the March 4, 2005 effective date.  

Under these circumstances, a Statement of the Case must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

Accordingly, the case is REMANDED for the following action:

The RO must furnish a Statement of the Case as to the issue of entitlement to an effective date earlier than March 4, 2005 for the award of service connection for TMJ.  If the Veteran perfects the appeal as to this issue, the RO/AMC must undertake all appropriate action and this matter must be certified to the Board for the purpose of appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


